DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a helmet with straps with illuminable strips disposed on an outward-facing surface of the strap, and “one or more first light sources positioned adjacent the one or more first attachment points and the lower surface on the first side of the helmet and within the energy-management liner, at least one of the one or more first light sources positioned and oriented to emit a first light through and along the length of the one or more first illuminable strips of the first strap”.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Hurwitz (US 2009/0034238 A1) discloses a helmet with illuminated straps. Prior art Fedewa (US 2013/0182414 A1) discloses a helmet with light sources disposed within the energy-management liner. Prior art Ho (US 2010/0177505 A1) discloses a helmet with an illuminable strip on the exterior of the helmet with a light source emitting light through the strip. However, there is no specific teaching of a light source placed within the energy-management liner and directly pointing towards and through a strip on the strap. Applicant’s argument in the Remarks of 2/26/2021 of the combination of the references to teach the claimed invention constituted hindsight reasoning was found to be persuasive.
Claims 2-8 are allowed due to their dependence on claim 1.
Claims 9 and 17 are allowed due to similar reasons as that of claim 1.
Claims 10-16 are allowed due to their dependence on claim 9.
Claims 18-20 are allowed due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875